[Cite as Lemley v. Lorain, 2021-Ohio-2869.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

CHRISTOPHER W. LEMLEY                                C.A. No.      20CA011692

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
CITY OF LORAIN, et al.                               COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellants                                   CASE No.   20CV200811

                                DECISION AND JOURNAL ENTRY

Dated: August 23, 2021



        CALLAHAN, Judge.

        {¶1}    Appellants, the City of Lorain and certain police officers named as defendants in

this case (collectively, “the City”), appeal an order of the Lorain County Court of Common Pleas

that denied a motion to dismiss on the basis of immunity. This Court affirms.

                                                I.

        {¶2}    Christopher Lemley filed a complaint against the City and three individuals,

whom he designated with the appositive “Police Officer[,]” alleging malicious prosecution,

trespass, and a civil claim premised upon a violation of his Fourth Amendment rights. The

complaint averred that the officers’ “actions * * * were undertaken in their capacity as police

officers[,]” but were “manifestly outside the scope of their employment or official

responsibilities” and “with malicious purpose, in bad faith, or * * * undertaken in a wanton or

reckless manner.” The City moved to dismiss under Civ.R. 12(B)(6), arguing that the City was

entitled to immunity on the malicious prosecution and trespass claims because the defendants
                                                  2


were engaged in a governmental function and that the trespass and Fourth Amendment claims

were barred by the statute of limitations. Specifically, the City maintained that Mr. Lemley’s

complaint failed to articulate an exception to the City’s immunity under R.C. 2744.02.

       {¶3}    The trial court denied the motion to dismiss the malicious prosecution claim but

dismissed the claims that asserted trespass, individual liability against the police officers, and a

constitutional violation based on the applicable statutes of limitations.1 The City appealed the

trial court’s decision denying the motion to dismiss the malicious prosecution claim pursuant to

R.C. 2744.02(C).

                                                 II.

                               ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT ERRED BY DENYING [THE] CITY’S MOTION TO
       DISMISS, AS [THE] CITY IS ENTITLED TO IMMUNITY UNDER R.C.
       [CHAPTER] 2744 AND NO EXCEPTION TO SUCH IMMUNITY EXISTS;
       THUS, LEMLEY HAS FAILED TO STATE A CLAIM UPON WHICH RELIEF
       MAY BE GRANTED AND THIS HONORABLE COURT MUST REVERSE
       THE TRIAL COURT’S DENIAL OF [THE] CITY’S MOTION TO DISMISS
       AS IT RELATES TO COUNT 1 OF LEMLEY’S COMPLAINT.

       {¶4}    The City’s first assignment is that the trial court erred by denying the motion to

dismiss the malicious prosecution claim with respect to the City itself. Given the arguments

presented to the trial court in the City’s motion to dismiss, this Court does not agree.

       {¶5}    A motion to dismiss under Civ.R. 12(B)(6) for failure to state a claim “is a

procedural motion that tests the sufficiency of the plaintiff’s complaint.” Pugh v. Capital One

Bank (USA) NA¸ 9th Dist. Lorain No. 20CA011643, 2021-Ohio-994, ¶ 7, citing State ex rel.

Hanson v. Guernsey Cty. Bd. of Commrs., 65 Ohio St.3d 545, 548 (1992). Dismissal for failure


       1
        The trial court also noted that count three, which was labeled “Respondeat Superior,”
had been withdrawn by Mr. Lemley.
                                                 3


to state a claim can only be granted when, having presumed that all factual allegations of the

complaint are true and having made all reasonable inferences in favor of the plaintiff, it appears

beyond doubt that the plaintiff can prove no set of facts that would warrant relief. Mitchell v.

Lawson Milk Co., 40 Ohio St.3d 190, 192 (1988); Fisher v. Ahmed, 9th Dist. Summit No. 29340,

2020-Ohio-1196, ¶ 9. This Court must review an order that resolves a motion under Civ.R.

12(B)(6) de novo. See Perrysburg Twp. v. Rossford, 103 Ohio St.3d 79, 2004-Ohio-4362, ¶ 5.

       {¶6}    As a general rule, political subdivisions are “not liable in damages in a civil action

for injury, death, or loss to person or property allegedly caused by any act or omission of the

political subdivision or an employee of the political subdivision in connection with a

governmental or proprietary function.” R.C. 2744.02(A)(1). See also Rankin v. Cuyahoga Cty.

Dept. of Children and Family Servs., 118 Ohio St.3d 392, 2008-Ohio-2567, ¶ 17.                  This

immunity, however, is subject to the exceptions described in R.C. 2744.02(B)(1)-(5). Hortman

v. Miamisburg, 110 Ohio St.3d 194, 2006-Ohio-4251, ¶ 12, quoting Cater v. Cleveland, 83 Ohio

St.3d 24, 28 (1998). If any exceptions apply, courts must consider whether immunity is restored

based on the defenses described in R.C. 2744.03. Hortman at ¶ 12, quoting Cater at 28.

       {¶7}    The basis of the City’s motion to dismiss with respect to the malicious

prosecution claim was narrow: The City argued that in light of the broad grant of immunity to

political subdivisions by R.C. 2744.02(A)(1), it was incumbent upon Mr. Lemley to plead an

exception to that immunity under R.C. 2744.02(B)(1)-(5), either explicitly or by incorporating

the language of the statute. Having failed to do so, the City maintained, the trial court was

required to dismiss the malicious prosecution claim because without identifying an exception to

immunity, there was no claim upon which relief could be granted.
                                                  4


       {¶8}    This Court recently considered a similar argument. See generally Molnar v.

Green, 9th Dist. Summit No. 29072, 2019-Ohio-3083, ¶ 12-13. In Molnar, the plaintiff alleged

claims against a political subdivision that included negligence, breach of contract, injunctive

relief, libel, and punitive damages. Id. at ¶ 3. The political subdivision and its employees moved

to dismiss the complaint, and the trial court denied the motion because “application of political

subdivision immunity was premature.” Id. at ¶ 4. The political subdivision and its employees

argued that the trial court erred by denying the motion to dismiss because “they [were]

presumptively immune under R.C. 2744.02(A)(1)[,]” the plaintiff failed to argue that any

exceptions to their immunity applied, and therefore, the plaintiff “‘failed to rebut the

presumption of immunity.’” Id. at ¶ 12. In short, the political subdivision and its employees

maintained that the plaintiff “[was] required to demonstrate one of [the] statutorily defined

exceptions in order to overcome dismissal.” Id.

       {¶9}    This Court rejected that argument, concluding that a plaintiff “is under no

obligation to prove his case in his initial pleadings and ‘“need not affirmatively dispose of the

immunity question altogether at the pleading stage.”’” Id. at ¶ 13, quoting Chunyo v. Gauntner,

9th Dist. Summit No. 28346, 2017-Ohio-5555, ¶ 10, quoting Scott v. Columbus Dept. of Pub.

Utils., 192 Ohio App.3d 465, 2011-Ohio-677, ¶ 8 (10th Dist.). We further explained:

       There is no “heightened pleading requirement” that would obligate [the plaintiff]
       to allege specific exceptions to immunity when bringing suit against a political
       subdivision or an employee of a political subdivision. Rogers v. Akron City
       School Sys., 9th Dist. Summit No. 23416, 2008-Ohio-2962, ¶ 17. Contrary to the
       [political subdivision’s] position, [the plaintiff] is not required to “anticipate a
       political subdivision’s defenses and plead specific facts to counteract a possible
       affirmative defense of sovereign immunity” to withstand a motion to dismiss. Id.
       at ¶ 19. The [political subdivision’s] argument in this regard is inconsistent with
       Civ.R. 8(A) and the Civ.R. 12(B)(6) standard, and the [political subdivision has]
       not established that the basis for their immunity defense is apparent from the face
       of the complaint. See Thomas v. Bauschlinger, 9th Dist. Summit No. 26485,
       2013-Ohio-1164, 2013 WL 1224889, ¶ 12.
                                                  5


Id. at ¶ 14. See also Chunyo at ¶ 10, citing Scott at ¶ 8; Rogers at ¶ 17-19. But see Carelli v.

Canfield Local School Dist. Bd. of Edn., 7th Dist. Mahoning No. 18 MA 0012, 2019-Ohio-1096,

¶ 17-20 (concluding that a motion to dismiss under Civ.R. 12(B)(6) should have been granted

because the plaintiff did not plead any facts that pertained to an exception to immunity).

       {¶10} The trial court denied the City’s motion to dismiss the malicious prosecution

claim because it “[did] not find support for [the City’s] argument that [Mr. Lemley] must

demonstrate or plead an exception to immunity[.]” Based on this Court’s conclusion in Molnar,

the trial court did not err in denying the City’s motion to dismiss on that basis.

       {¶11} In its appellate brief, the City also argues that the trial court should have

dismissed the malicious prosecution claim because it is an intentional tort and liability is not

directly imposed on political subdivisions by statute for malicious prosecution. See generally

R.C. 2744.02(B)(5). Compare Wilson v. Stark Cty. Dept. of Human Servs., 70 Ohio St.3d 450,

452 (1994). Although the City made a similar argument in support of its motion to dismiss the

trespass claim, the City did not raise this argument in support of its motion to dismiss the

malicious prosecution claim in the trial court. This Court declines to address it for the first time

on appeal.    See Bank of New York Mellon Trust Co. v. Bowers, 9th Dist. Lorain No.

12CA010289, 2013-Ohio-5488, ¶ 9. 2

       {¶12} The trial court did not err by denying the City’s motion to dismiss with respect to

the malicious prosecution claim, and the City’s first assignment of error is overruled.




       2
         The contours of the City’s argument are unclear. To the extent that this argument could
be construed as specifically relating to the requirements for pleading an intentional tort claim
against a political subdivision, the City also did not raise that issue before the trial court. This
Court makes no determination regarding the applicability of Molnar in that situation.
                                                 6


                               ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT ERRED BY DENYING [THE] OFFICERS’ MOTION TO
       DISMISS AS IT RELATES TO COUNT 1 OF LEMLEY’S COMPLAINT, AS
       [THE] OFFICERS ARE ENTITLED TO IMMUNITY PURSUANT TO R.C.
       [CHAPTER] 2744, THUS, LEMLEY HAS FAILED TO STATE A CLAIM
       UPON WHICH RELIEF MAY BE GRANTED AND THIS HONORABLE
       COURT MUST REVERSE THE TRIAL COURT’S DENIAL OF [THE]
       OFFICERS’ MOTION TO DISMISS AS IT RELATES TO COUNT 1 OF
       LEMLEY’S COMPLAINT.

       {¶13} The City’s second assignment of error argues that the trial court erred by denying

the motion to dismiss the malicious prosecution claim with respect to the named police officers.

This Court does not agree.

       {¶14} The City appears to argue that the trial court erred with respect to the malicious

prosecution claim against the police officers because Mr. Lemley failed to plead any exception to

immunity under R.C. 2744.02(B).        In other words, the City has made the same argument

regarding the police officers that it made regarding the claim against the City itself. This

argument fails for the reasons set forth in this Court’s discussion of the City’s first assignment of

error. See Molnar, 2019-Ohio-3083, at ¶ 12-14.

       {¶15} The City expended considerable effort in its appellate brief addressing whether

Mr. Lemley pleaded a claim of malicious prosecution against the police officers in their

individual capacities or solely in their capacity as employees. This issue is beyond the scope of

this appeal. To the extent that the trial court addressed the issue of capacity, it did so in the

context of Mr. Lemley’s claim for trespass, which the trial court dismissed as barred by the

statute of limitations. This appeal, however, is limited to the trial court’s decision denying the

motion to dismiss with respect to the malicious prosecution claim on the grounds that the City

was not entitled to immunity. See generally R.C. 2744.02(C); Riscatti v. Prime Properties Ltd.

Partnership, 137 Ohio St.3d 123, 2013-Ohio-4530, ¶ 19 (concluding that an order that denies
                                                 7


judgment to a political subdivision on a basis other than the immunity afforded by R.C. Chapter

2744 is not a final appealable order).

       {¶16} The City’s second assignment of error is overruled.

                                                III.

       {¶17} The City’s assignments of error are overruled.         The judgment of the Lorain

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellants.




                                                       LYNNE S. CALLAHAN
                                                       FOR THE COURT
                                          8


HENSAL, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

PATRICK D. RILEY, Law Director, and JOSEPH T. LAVECK, Assistant Law Director, for
Appellants.

BRENT L. ENGLISH, Attorney at Law, for Appellee.